Judge Hobson
delivered the response to the petition for a rehearing:
The section of the Kentucky statutes quoted in the opinion seems to have been made to carry into effect the federal statute of 1793, passed pursuant to the Constitution of the United States, for the surrender of fugitives from justice, and now embraced in section 5278 of the Revised Statutes of the United States, which reads as follows: “Whenever the executive authority of any State or Territory demands any person as a fugitive from justice, of *61the executive authority of any State or Territory to which such person has fled, and produces a copy of an indictment found or an affidavit made before a magistrate of any State or*Territory, charging the person demanded with having committed treason, felony or other crime, certified as authentic by the governor or chief magistrate of the State or Territory from whence the person so charged has fled, it shall be the duty of the executive authority of the State or Territory to which such person has fled to cause him to be arrested and secured, and to cause notice of the arrest to be given to the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive, and to cause the fugitive to be delivered to such agent when he shall appear. If no such agent appears within six months from the time of the arrest, the prisoner may be discharged. All costs or expenses incurred in the apprehending, securing and transmitting such fugitive to the State or Territory making such demand, shall be paid by such State or Territory.” Under this statute, it is the duty of the governor of the State of whom the fugitive is demanded to cause him to be arrested, and notice of the arrest given'to the executive making the demand, or his agent. The agent is then given six months to appear and receive the prisoner. The State making the demand is then responsible for all costs incurred in arresting, holding, and transmitting the prisoner. It is not contemplated by the statute that the State making the demand shall incur any liability until the prisoner is arrested; nor is the agent of that State to take any action until then. It should be presumed that the meaning of the Kentucky statute is the same as the federal statute it was enacted to effectuate; and this seems to us the fair construction of its terms. It provides that the *62agent shall “receive as compensation tor his services at the rate of six cents per mile for the distance he may travel to and from the jail of the County designated in the proclamation to the place where said fugitive may be arrested, the distance to be computed by the route most usually traveled.” There is no other measure of his compensation than the distance between the jail in this State to which the prisoner is to be taken and the place in the other State where he may be arrested. The agent is not allowed for traveling to any other place; nor is it contemplated that he shall go to the State Capitol or any other place than that of the fugitive's arrest. This place is not where he may reside or where he might be arrested, but where he actually is arrested. Until he is arrested, this place can not be determined; for, if the arrest is made far from his home in the State of which he is demanded, the agent would clearly be entitled to compensation for the distance to that place, and not to the fugitive’s home. In our judgment, the words “may be arrested,” above quoted, are used simply to designate the place of the fugitive’s arrest, as provided in the federal statute, and that no liability is incurred by this State prior 'to such arrest. This conclusion is confirmed by the fact that the other terminus of the travel for which the mileage is allowed is the jail of the County designated in the proclamation. It seems to us that compensation in mileage for travel to and from the place where fugitives may be arrested to the jail to which he is to be taken in this State must necessarily be dependent upon the arrest of the fugitive. It is well settled that the State is not to be made a debtor by implication. He who knocks at the door of the treasury, demanding the money of the State must show a clear warrant of law for its delivery to him. (Wortham *63v. Grayson County Court, 13 Bush, 57; Davis v. Norman, Auditor, 10 Ky. Law Rep., 812.) The petition for rehearing is overruled.